DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/19/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered, but are not persuasive. The new ground of rejection cites Minowa JP 2007240599 as teaching the amended claim limitations in claims 1 and 8.

Claim Objections
Claims 1 and 8objected to because of the following informalities:  
Claim 1, line 6, the word “have” should be “has”; last line of claim 1, the phase “a cross section” should be “the cross section”;
Claim 8, at the end of line 7 of claim 8 should having a comma, line 8 of claim 8, the phase “having the curvature” should be deleted, line 11 of claim 8, the phase “a center of the curvature” should be “a center of curvature”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12,14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minowa JP 2007240599 (provided in the IDS filed on 02/19/2021 with English translation).
Regarding claim 1, Minowa discloses a substrate, in figs.1-3, comprising: 
a base layer (including at least 6 or 1, para.18 disclosess the spacer can be formed on either sides of the substrate); and
a spacer (9) disposed on the base layer,
wherein the spacer has a curved portion (see figs.2 and 3) and a tapered portion (connection portion A),
wherein the tapered portion is disposed between the curved portion and the base layer (see figs.2 and 3),
wherein a cross section of the curved portion has at least one region having a curvature (see figs.2 and 3), 

wherein a cross section of the tapered portion has a curved shape (see figs.2 and 3, para.10, 11 and 17 disclose the cross section of the tapered portion has a curved shape), wherein a center of curvature of the curved shape is outside the cross section of the tapered portion (see figs.2 and 3 and para.10, 11 and 17 disclose the cross section of the tapered portion has a curved shape).
Regarding claim 2, Minowa discloses the cross section of the curved portion has a maximum curvature of 2,000 mm-1 or less (the curvature=1/radius=1/4µm=250 mm-1, see figs.2 and 3 and para.13).
Regarding claim 3, Minowa discloses the cross section of the curved portion does not include a curvature of 0 mm-1(see figs.2 and 3).
Regarding claim 4, Minowa discloses the curved portion has a height in a range of 1µm to 20µm (about 3µm, the curved portion is greater than ¾ of the height of the spacer (about 4µm), see figs.2 and 3 and para.13).
Regarding claim 5, Minowa discloses the curved portion has a width in a range of 2µm to 40µm (see figs.2 and 3, the width of the curved portion is greater than the height of the spacer).
Regarding claim 6, Minowa discloses the spacer has a height in a range of 1µm to 50µm (about 4µm, see figs.2 and 3 and para.13).
Regarding claim 8, Minowa discloses a substrate, in figs.1-3, comprising: 
a base layer (including at least 6 or 1, para.18 discloses the spacer can be formed on either sides of the substrate);

an alignment film (10) disposed on the base layer and the spacer (see figs.1-3),
wherein the alignment film has a curved portion (see figs.2 and 3) overlying the spacer (see figs.2 and 3) and a region (connection portion A) adjacent to the curved portion and contacting the base layer (see figs.2 and 3);
wherein a cross section of the curved portion has at least one region having a curvature (see figs.2 and 3),
wherein a center of curvature of the at last one region is inside the cross section of the curved portion (see figs.2 and 3),
wherein a cross section of the region adjacent to the curved portion has a curved shape (see figs.2 and 3, para.10, 11 and 17 disclose the cross section of the tapered portion of the spacer has a curved shape, and the alignment film 10 formed on top of the spacer), wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion (see figs.2 and 3, para.10, 11 and 17 disclose the cross section of the tapered portion of the spacer has a curved shape, and the alignment film 10 formed on top of the spacer).
Regarding claim 9, Minowa discloses the cross section of the curved portion has a maximum curvature of 2,000 mm-1 or less (the curvature=1/radius=1/4µm=250 mm-1, see figs.2 and 3 and para.13).
Regarding claim 10, Minowa discloses the cross section of the curved portion does not include a curvature of 0 mm-1(see figs.2 and 3).
Regarding claim 11, Minowa discloses the alignment film has a height in a range of 1µm to 50µm (greater than 4µm, still about 4µm because the thickness of the 
Regarding claim 12, Minowa discloses the alignment film has a width in a range of 1µm to 80µm (see figs.2 and 3, the width of the alignment film is greater than the height of the alignment film).
Regarding claim 14, Minowa discloses an optical device, in figs.1-3, comprising: 
the substrate of claim 8 (see the rejection of claim 8 above); and 
a second substrate (the other substrate, see fig.1) disposed opposite to the substrate (see fig.1), wherein a gap (see fig.1) is maintained between the substrate and the second substrate by the spacer (see fig.1). 
Regarding claim 15, Minowa discloses a liquid crystal material (11) is present in the gap between the substrate and the second substrate (see fig.1). 
Regarding claim 16, Minowa discloses the curved portion is a hemispherical portion (see figs.2-3).
Regarding claim 18, Minowa discloses an optical device, in figs.1-3, comprising: 
the substrate of claim 1 (see the rejection of claim 1 above); and 
a second substrate (the other substrate, see fig.1) disposed opposite to the substrate (see fig.1), wherein a gap (see fig.1) is maintained between the substrate and the second substrate by the spacer (see fig.1). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minowa JP 2007240599 as applied to claim 8 above, and further in view of Kubota US 2015/0109553.
Regarding claim 13, Minowa discloses the spacer is a plurality of spacers (see fig.1).
Minowa does not explicitly disclose when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle, a quadrangle or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs, each length of a side being defined as a pitch, and when a normal pitch of the plurality of spacers is P, a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle, a quadrangle or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs, each length of a side being defined as a pitch, and when a normal pitch of the plurality of spacers is P, a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less as taught by Kubota in the substrate of Minowa for the purpose of maintaining uniform cell gap between two substrates.



17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minowa JP 2007240599 as applied to claim 1 above, and further in view of Kubota US 2015/0109553.
Regarding claim 17, Minowa discloses the spacer is a plurality of spacers (see fig.1).
Minowa does not explicitly disclose when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle, a quadrangle or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs, each length of a side being defined as a pitch, and when a normal pitch of the plurality of spacers is P, a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less.
Kubota discloses a substrate, in at least figs.4-6 and 15-18, wherein when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle (figs.4 and 15-18), a quadrangle (figs.4 and 15-18) or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs (see figs.4 and 15-18, the length of the vertical side is different from the length of the horizontal side; Also, the length of hypotenuse is longer than the length of the other sides of the triangle), each length of a side being defined as a pitch (see figs.4 and 15-18), and when a normal pitch of the plurality of spacers is P (figs.4 and 15-18), a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less (see figs.4 and 15-18, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle, a quadrangle or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs, each length of a side being defined as a pitch, and when a normal pitch of the plurality of spacers is P, a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less as taught by Kubota in the substrate of Minowa for the purpose of maintaining uniform cell gap between two substrates.


Claims 1-6 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki US Patent 6097467 in view of Minowa JP 2007240599.
Regarding claim 1, Fujimaki discloses a substrate, in at least figs.1-4 and 7, comprising: 
a base layer (13); and 
a spacer (19) disposed on the base layer, 
wherein the spacer has a curved portion (see fig.7), wherein a cross section of the curved portion has at least one region having a curvature (see fig.7),
wherein a center of curvature of the at least one region is inside the cross section of the curved portion (see fig.7).
Fujimaki does not explicitly disclose the spacer has a tapered portion, the tapered portion is disposed between the curved portion and the base layer, and wherein 
Minowa discloses a substrate, in figs.1-3, the spacer has a tapered portion (connecting portion A), the tapered portion is disposed between the curved portion (see figs.2 and 3) and the base layer (including at least 6), and wherein a cross section of the tapered portion has a curved shape (see para.10, 11 and 17 disclose the cross section of the tapered portion has a curved shape), wherein a center of curvature of the curved shape is outside the cross section of the tapered portion (see para.10,11 and 17 and figs.2 and 3) for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally (para.8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer has a tapered portion, the tapered portion is disposed between the curved portion and the base layer, and wherein a cross section of the tapered portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the tapered portion as taught by Minowa in the substrate of Fujimaki for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally.
Regarding claim 2, Fujimaki discloses the cross section of the curved portion has a maximum curvature of 2,000 mm-1 or less (the curvature=1/radius=1/3.6µm=278 mm-1, see fig.7, the spacer has a hemispherical shape with a radius/height of about 3.6µm as known in col.6, lines 6-11, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 3, Fujimaki discloses the cross section of the curved portion does not include a curvature of 0 mm-1(see fig.7).
Regarding claim 4, Fujimaki discloses the curved portion has a height in a range of 1µm to 20µm (3.6µm, see fig.7, the spacer has a hemispherical shape with a radius/height of about 3.6µm as known in col.6, lines 6-11, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 5, Fujimaki discloses the curved portion has a width in a range of 2µm to 40µm (width=2x3.6µm=7.2µm, see fig.7, the spacer has a hemispherical shape with a radius of about 3.6µm as known in col.6, lines 6-11, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 6, Fujimaki discloses the spacer has a height in a range of 1µm to 50µm  (3.6µm, see fig.7, the spacer has a hemispherical shape with a radius/height of about 3.6µm as known in col.6, lines 6-11, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 8, Fujimaki discloses a substrate, in at least figs.1-4 and 7, comprising: 
a base layer (13); 
a spacer (19) disposed on the base layer; and
an alignment film (20) disposed on the base layer and the spacer, wherein the alignment film has a curved portion (see fig.7) overlying the spacer (see fig.7), 
wherein a cross section of the curved portion has at least one region having a curvature (see fig.7),

Fujimaki does not explicitly disclose the alignment film has a region adjacent to the curved portion and contacting the base layer, wherein a cross section of the region adjacent to the curved portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion.
Minowa discloses a substrate, in figs.1-3, the alignment film (10) has a region (a region corresponding to the connection portion A) adjacent to the curved portion (see figs.2 and 3) and contacting the base layer (including at least 6), wherein a cross section of the region adjacent to the curved portion has a curved shape (see figs.2 and 3, see para.10, 11 and 17 disclose the cross section of the tapered portion of the spacer has a curved shape, so that the alignment film formed over the tapered portion has the curved shape corresponding to the tapered portion as well), wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion (see figs.2 and 3, see para.10, 11 and 17) for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally (para.8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the alignment film has a region adjacent to the curved portion and contacting the base layer, wherein a cross section of the region adjacent to the curved portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion as taught by Minowa in the substrate of Fujimaki for the purpose of 
Regarding claim 9, Fujimaki discloses the curvature of the cross section of the curved portion has a maximum curvature of 2,000 mm-1 or less (the curvature=1/radius=1/3.6µm=278 mm-1, see fig.7, the spacer has a hemispherical shape with a radius/height of about 3.6µm as known in col.6, lines 6-11, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 10, Fujimaki discloses the cross section of the curved portion does not include a curvature of 0 mm-1(see fig.7).
Regarding claim 11, Fujimaki discloses the alignment film has a height in a range of 1µm to 50µm (3.6µm+0.1µm=3.7µm, see fig.7, the spacer has a hemispherical shape with a radius/height of about 3.6µm, the thickness of alignment film is 0.1µm as known in col.6, lines 6-16, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 12, Fujimaki discloses the curved portion has a width in a range of 2µm to 40µm (7.2µm+0.1µm+0.1µm=7.4µm, see fig.7, the spacer has a hemispherical shape with a radius of about 3.6µm, the thickness of alignment film is 0.1µm as known in col.6, lines 6-11, and col.7, lines 51-56 discloses fig.7 has the same structure except the shape of the spacer).
Regarding claim 13, Fujimaki discloses the spacer is a plurality of spacers (see figs.7,3 and 4), wherein when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle (see fig.3), a quadrangle (see fig.3) or a hexagon, respectively, the shapes having no other spacers therein at least one of the 
Regarding claim 14, Fujimaki in view of Minowa discloses an optical device, in at least figs.1-4 and 7, comprising: 
the substrate of claim 8 (see the rejection of claim 8 above); and 
a second substrate (at least 1,4,9,5,24 and 20) disposed opposite to the substrate (see fig.7), wherein a gap (see fig.7) is maintained between the substrate and the second substrate by the spacer (see fig.7). 
Regarding claim 15, Fujimaki discloses a liquid crystal material (22) is present in the gap between the substrate and the second substrate (see fig.7). 
Regarding claim 16, Fujimaki discloses the curved portion is a hemispherical portion (see fig.7). 
Regarding claim 17, Fujimaki discloses the spacer is a plurality of spacers (see figs.7,3 and 4), wherein when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle (see fig.3), a quadrangle (see fig.3) or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs (see fig.3, the length of the vertical side is different from the length of the horizontal side; Also, the 
Regarding claim 18, Fujimaki in view of Minowa discloses an optical device, in at least figs.1-4 and 7, comprising: the substrate of claim 1 (see the rejection of claim 1 above); and 
a second substrate (at least 1,4,9,5,24 and 20) disposed opposite to the substrate (see fig.7), wherein a gap (see fig.7) is maintained between the substrate and the second substrate by the spacer (see fig.7). 

Claims 1-6 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota US 2015/0109553 in view of Minowa JP 2007240599.
Regarding claim 1, Kubota discloses a substrate, in at least figs.4-6 and 15-18, comprising: 
a base layer (11); and 
a spacer (31, 31a or 31b) disposed on the base layer, 
wherein the spacer has a curved portion (see figs.6 and 5), 
wherein a cross section of the curved portion has at least one region having a curvature (see figs.6 and 5), 
wherein a center of curvature of the at least one region is inside the cross section of the curved portion (see figs.6 and 5).

Minowa discloses a substrate, in figs.1-3, the spacer has a tapered portion (connecting portion A), the tapered portion is disposed between the curved portion (see figs.2 and 3, para.18 discloses the spacer can be formed on either sides of the substrate) and the base layer (including at least 1), and wherein a cross section of the tapered portion has a curved shape (see para.10, 11, 17 disclose the cross section of the tapered portion has a curved shape), wherein a center of curvature of the curved shape is outside the cross section of the tapered portion (see para.10,11 and 17 and figs.2 and 3) for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally (para.8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer has a tapered portion, the tapered portion is disposed between the curved portion and the base layer, and wherein a cross section of the tapered portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the tapered portion as taught by Minowa in the substrate of Kubota for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally.
Regarding claim 2, Kubota discloses the cross section of the curved portion has a maximum curvature of 2,000 mm-1 or less (200 to 4000 mm-1, the -1, the curvature=1/radius=1/.25µm=4,000 mm-1 see figs.6 and 5 and para.131).
Regarding claim 3, Kubota does not explicitly disclose the cross section of the curved portion does not include a curvature of 0 mm-1.
Minowa discloses a substrate, in figs.1-3, the cross section of the curved portion does not include a curvature of 0 mm-1 (see figs.2 and 3 and para.10, 11, 17 and 18 discloses the spacer can be formed on either sides of the substrate and the top of the spacer has a dome/curved shape) for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally (para.8) and maintaining the gap between two substrates (para.10).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cross section does not include a curvature of 0 mm-1 as taught by Minowa in the substrate of Kubota for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally and maintaining the gap between two substrates.
Regarding claim 4, Kubota discloses the curved portion has a height in a range of 1µm to 20µm (0.5µm to 10µm, see figs.6 and 5, and para.131).
Regarding claim 5, Kubota discloses the curved portion has a width in a range of 2µm to 40µm (10µm, see figs.6 and 5 and para.153).
Regarding claim 6, Kubota discloses the spacer has a height in a range of 1µm to 50µm (0.5µm to 10µm, see figs.6 and 5, and para.131).
Regarding claim 8, Kubota discloses a substrate, in at least figs.4-6 and 15-18, comprising: 

a spacer (31, 31a or 31b) disposed on the base layer; and
an alignment film (33) disposed on the base layer and the spacer, 
wherein the alignment film has a curved portion (see figs.6 and 5) overlying the spacer (see figs.6 and 5), 
wherein a cross section of the curved portion has at least one region having a curvature (see figs.6 and 5).
wherein a center of curvature of the at last one region is inside the cross section of the curved portion (see figs.6 and 5).
Fujimaki does not explicitly disclose the alignment film has a region adjacent to the curved portion and contacting the base layer, wherein a cross section of the region adjacent to the curved portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion.
Minowa discloses a substrate, in figs.1-3, the alignment film (10) has a region (a region corresponding to the connection portion A) adjacent to the curved portion (see figs.2 and 3, para.18 discloses the spacer can be formed on either sides of the substrate) and contacting the base layer (including at least 1), wherein a cross section of the region adjacent to the curved portion has a curved shape (see figs.2 and 3, see para.10, 11 and 17 disclose the cross section of the tapered portion of the spacer has a curved shape, so that the alignment film formed over the tapered portion has the curved shape corresponding to the tapered portion as well), wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion (see figs.2 and 3, see para.10, 11 and 17) for the purpose of obtaining a liquid 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the alignment film has a region adjacent to the curved portion and contacting the base layer, wherein a cross section of the region adjacent to the curved portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion as taught by Minowa in the substrate of Kubota for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally.
Regarding claim 9, Kubota discloses the cross section of the curved portion has a maximum curvature of 2,000 mm-1 or less (200 to 4000 mm-1, the curvature=1/radius=1/5µm=200 mm-1, the curvature=1/radius=1/.25µm=4,000 mm-1 see figs.6 and 5 and para.131).
Regarding claim 10, Kubota does not explicitly disclose the cross section of the curved portion does not include a curvature of 0 mm-1.
Minowa discloses a substrate, in figs.1-3, the cross section of the curved portion does not include a curvature of 0 mm-1 (see figs.2 and 3 and para.10, 11, 17 and 18 discloses the spacer can be formed on either sides of the substrate and the top of the spacer has a dome/curved shape, and the alignment film 10 is formed on top of the spacer) for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally (para.8) and maintaining the gap between two substrates (para.10).
-1 as taught by Minowa in the substrate of Kubota for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally and maintaining the gap between two substrates.
Regarding claim 11, Kubota discloses the alignment film has a height in a range of 1µm to 50µm (about 0.5µm to 10µm, see figs.6 and 5, and para.131 and the thickness of alignment film is very thin, such as 0.1µm, so compared to 10µm, it’s not much difference).
Regarding claim 12, Kubota discloses the curved portion has a width in a range of 2µm to 40µm (about 10µm, see figs.6 and 5 and para.153, and the thickness of alignment film is very thin, such as 0.1µm, so compared to 10µm, it’s not much difference).
Regarding claim 13, Kubota discloses the spacer is a plurality of spacers (see figs.4 and 15-18), wherein when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle (figs.4 and 15-18), a quadrangle (figs.4 and 15-18) or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs (see figs.4 and 15-18, the length of the vertical side is different from the length of the horizontal side; Also, the length of hypotenuse is longer than the length of the other sides of the triangle), each length of a side being defined as a pitch (see figs.4 and 15-18), and when a normal pitch of the plurality of spacers is P (figs.4 and 15-18), a 
Regarding claim 14, Kubota in view of Minowa discloses an optical device, in at least figs.4, 6 and 15-18, comprising: 
the substrate of claim 8 (see the rejection of claim 8 above); and 
a second substrate (at least 342,344,346,348,350 and 352) disposed opposite to the substrate (see fig.6), wherein a gap (see fig.6) is maintained between the substrate and the second substrate by the spacer (see fig.6). 
Regarding claim 15, Kubota discloses a liquid crystal material (320) is present in the gap between the substrate and the second substrate (see fig.6). 
Regarding claim 16, Kubota does not explicitly disclose the curved portion is a hemispherical portion.
Minowa discloses a substrate, in figs.1-3, the curved portion is a hemispherical portion (see figs.2 and 3 and para.10, 11, 17 and 18 discloses the spacer can be formed on either sides of the substrate and the top of the spacer has a dome/curved shape) for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally (para.8) and maintaining the gap between two substrates (para.10).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curved portion is a hemispherical portion as taught by Minowa in the substrate of Kubota for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally and maintaining the gap between two substrates.
Regarding claim 17, Kubota discloses the spacer is a plurality of spacers (see figs.4 and 15-18), wherein when three, four or six spacers of the plurality of spacers are optionally selected in the shapes of a triangle (figs.4 and 15-18), a quadrangle (figs.4 and 15-18) or a hexagon, respectively, the shapes having no other spacers therein at least one of the lengths of the sides of the triangle, the quadrangle or the hexagon differs (see figs.4 and 15-18, the length of the vertical side is different from the length of the horizontal side; Also, the length of hypotenuse is longer than the length of the other sides of the triangle), each length of a side being defined as a pitch (see figs.4 and 15-18), and when a normal pitch of the plurality of spacers is P (figs.4 and 15-18), a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less (see figs.4 and 15-18, the standard deviation is zero).
Regarding claim 18, Kubota in view of Minowa discloses an optical device, in at least figs.4, 6 and 15-18, comprising: 
the substrate of claim 1 (see the rejection of claim 1 above); and 
a second substrate (at least 342,344,346,348,350 and 352) disposed opposite to the substrate (see fig.6), wherein a gap (see fig.6) is maintained between the substrate and the second substrate by the spacer (see fig.6). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sunohara US 6724457 (figs.1-5), Nagata US 2012/0050653 (figs.3-10) and Hirakata US 6638781 (at least figs.1A-3E) can be a primary reference and teach “a cross section of the tapered portion has a curved shape and a center of curvature of the curved shape is outside the cross section of the tapered portion” as well.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871